Citation Nr: 1200620	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for myocardial infarction with coronary artery disease, claimed as anterior and inferior wall infarct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to July 1984 and from July 1984 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A timely Notice of Disagreement was received by VA in January 2008.  After a June 2008 Statement of the Case continued VA's denial of the Veteran's claim, the Veteran perfected his appeal by filing a July 2008 substantive appeal via VA Form 9.  Neither the Veteran nor his representative has requested a hearing in this matter before a Board member.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Veteran was notified that this matter was being certified to the Board for its appellate consideration.  In a November 2009 letter, the Veteran was informed that his claims file had been transferred to the Board.  In December 2009, the Veteran filed a motion to extend the time for him to submit additional evidence.  This motion was granted in February 2010.

Additional evidence in this matter was received by the RO in March 2010.  Such evidence consisted of additional arguments expressed on a VA Form 21-4138 statement, February 2010 physical examination report from the Office of Personnel Management, and numerous private treatment records which are in Dutch and have not yet been translated into English.  Although this evidence was not accompanied by a waiver of review by the agency of original jurisdiction pursuant to 38 C.F.R. § 20.1304(c), the RO apparently did not review the evidence or readjudicate the Veteran's claim, as a Supplemental Statement of the Case was not issued.  Rather, the evidence was forwarded to the Board so that it could be associated with the rest of the claims file.

In December 2010, the Pittsburgh RO received more evidence in the form of an additional VA Form 21-4138 statement, prescription records, and various additional private treatment records.  In an accompanying letter from the Veteran's representative, the Veteran stated that he "wishes Regional Office jurisdiction of the attached material."  Once again, a Supplemental Statement of the Case was not issued, and it appears that this additional evidence was also not considered by the RO.  Rather, this evidence was also forwarded to the Board for association with the claims file.

Finally, the Board notes that the Veteran was afforded a VA examination more than five years ago, in September 2006, to determine the nature and etiology of his heart condition.  Since that examination, VA has received numerous additional treatment records which appear to suggest that the Veteran's current heart disorder is etiologically related to previous cardiac events experienced by the Veteran during his active duty service.  Since the previous VA examiner's opinion was rendered without the benefit of the Veteran's complete treatment records and the opinions given by the Veteran's private treating physicians, the Veteran should be afforded a new VA examination in this case, after all additional treatment records and translations have been associated with the claims file.  38 C.F.R. § 3.159(c)(4).

The Board also notes that records pertaining to the Veteran's treatment through November 2010 have been associated with the claims file.  In view of the remand action directed below, the Veteran should be contacted and asked to identify the names and addresses of any VA or private medical providers who have rendered treatment since November 2010.  Thereafter, VA should make efforts to obtain any additional treatment records identified by the Veteran.  38 C.F.R. § 3.159(c).

Thereafter, the private Dutch treatment records received in March 2010 should be translated from Dutch to English.  Translations pursuant to this request must be associated with the claims file.

After the foregoing actions have been performed, the Veteran should be afforded a new VA examination, with an appropriate VA examiner, to determine the nature and etiology of the Veteran's heart disorder.  The Veteran's claims file should be provided to the VA examiner in advance of the examination, and the examiner must review the entire claims file in conjunction with the examination.  A copy of the VA examiner's report should also be associated with the claims file.  38 C.F.R. §  3.159(c)(4).

Thereafter, the RO should readjudicate the Veteran's claim.  If the RO's determination remains adverse to the Veteran, then the Veteran and his representative should be provided a Supplemental Statement of the Case and be given an opportunity to respond.  38 C.F.R. §§ 19.31 and 20.302(c).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for myocardial infarction with coronary artery disease.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is making efforts to translate additional Dutch treatment records received from the Veteran, to obtain additional records for treatment for his heart condition since November 2010, and to schedule the Veteran for a new VA examination to determine the nature and etiology of his current heart disorder. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA treatment providers who have treated his heart condition since November 2010.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Treatment records associated in the claims file and which pertain to treatment from June 1998 to August 2009 should be translated from Dutch to English.  Transcriptions of these translations should be associated with the claims file.

4.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of his heart disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

Any tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at the examination, and clinical findings from the examination, the VA examiner is requested to provide a diagnosis as to the Veteran's heart disorder and to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed disorders are etiologically related to an injury or illness incurred by the Veteran during his periods of active duty service.
 
A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service VA and private treatment records, September 2006 VA examination report, and the Veteran's claims submissions), relevant findings on examination and from the medical history provided by the Veteran at the VA examination, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claim of entitlement to service connection for myocardial infarction with coronary artery disease, claimed as anterior and inferior wall infarct, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


